

























MDU RESOURCES GROUP, INC.


SUPPLEMENTAL INCOME SECURITY PLAN


(As Amended and Restated Effective as of November 12, 2009)

 
 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS


Page


INTRODUCTION
1
   
ARTICLE I – DEFINITIONS
1
   
ARTICLE II -- ELIGIBILITY
 5
   
ARTICLE III -- SUPPLEMENTAL DEATH AND RETIREMENT BENEFITS
7
   
ARTICLE IV -- REPLACEMENT RETIREMENT BENEFITS
 17
   
ARTICLE V -- DISABILITY BENEFITS
 21
   
ARTICLE VI -- MISCELLANEOUS
 21
   
ARTICLE VII -- ADDITIONAL AFFILIATE COMPANIES
30
   
APPENDIX A AND A-1 –
 
     SCHEDULE OF RETIREMENT AND SURVIVORS BENEFITS
32-33
   
APPENDIX B-1 AND B-2 –
 
     CURRENT PARTICIPANTS ELIGIBLE FOR ARTICLE IV BENEFITS
34
   
APPENDIX C – MDU RESOURCES GROUP, INC. SPECIFIED EMPLOYEE POLICY
    REGARDING COMPENSATION
35




 
 

--------------------------------------------------------------------------------

 

INTRODUCTION


The objective of the MDU Resources Group, Inc. Supplemental Income Security Plan
(the "Plan") is to provide certain levels of death benefits and retirement
income for a select group of management or highly compensated employees and
their families. Eligibility for participation in this Plan shall be limited to
management or highly compensated employees who are selected by the MDU Resources
Group, Inc. ("Company") Board of Director’s Compensation Committee
(“Compensation Committee”) upon recommendation of the Chief Executive Officer of
the Company (“CEO”).  This Plan became effective January 1, 1982, has been
amended from time to time thereafter, and most recently has been amended and
restated effective as of November 13, 2008.
The Plan is intended to constitute an unfunded deferred compensation plan
maintained by the Company primarily for the purpose of providing non-elective
deferred compensation for a select group of management or highly compensated
employees.
ARTICLE I -- DEFINITIONS
Unless a different meaning is plainly implied by the context, the following
terms as used in this Plan shall have the following meanings:
1.1           "Administrator" means the Compensation Committee or any other
person to whom the Compensation Committee has delegated the authority to
administer the Plan.  The Vice President - Human Resources of the Company is
initially delegated the authority to perform the administrative responsibilities
required under the Plan.
1.2           "Affiliated Company" means any current or future corporation which
(a) is in a controlled group of corporations (within the meaning of Section
414(b) of the Code) of which the Company is a member and (b) has been approved
by the Compensation Committee

 
1

--------------------------------------------------------------------------------

 

upon recommendation of the Chief Executive Officer to adopt the Plan for the
benefit of its Employees.
1.3           "Beneficiary" means an individual or individuals, any entity or
entities (including corporations, partnerships, estates, or trusts) that shall
be entitled to receive benefits payable pursuant to the provisions of this Plan
by virtue of a Participant's death; provided, however, that if more than one
such person is designated as a Beneficiary hereunder, each such person's
proportionate share of the death benefit hereunder must clearly be set forth in
a written statement of the Participant received by and filed with the
Administrator prior to the Participant's death.  If such proportionate share for
each Beneficiary is not set forth in the designation, each Beneficiary shall
receive an equal share of the death benefits provided hereunder.
1.4           "Company" means MDU Resources Group, Inc., and its successors, if
any.
1.5           "Effective Date" of the Plan means January 1, 1982. The Effective
Date of this amendment and restatement of the Plan is November 12, 2009.
1.6           "Eligible Retirement Date" means the First Eligible Retirement
Date and the last day of each subsequent calendar month.
1.7           "Employee" means each person actively employed by an Employer, as
determined by such Employer in accordance with its practices and procedures.
1.8           "Employer" means the Company and any Affiliated Company which
shall adopt this Plan with respect to its Employees with the prior approval of
the Company as set forth in Article 7 of the Plan.
1.9           “ERISA” means the Employee Retirement Income Security Act of 1974,
as amended.

 
2

--------------------------------------------------------------------------------

 

1.10           "First Eligible Retirement Date" for a Participant means the last
day of the month during which such Participant is both no longer actively
employed by the Employer and has attained at least age 65.  For a Key Employee
whose employment ceases (for reasons other than death) within six months of
becoming age 65 or any time thereafter, the First Eligible Retirement Date that
applies to the Monthly Post-Jobs Act Benefit will be six months after the last
day of the month during which such Key Employee is both no longer actively
employed by the Employer and has attained at least age 65.
1.11           “Frozen” in conjunction with the Pension Plan means that benefit
accruals ceased for all participants in these plans as of December 31, 2009.
1.12           “Key Employee” is a Participant determined to be a Specified
Employee under the Company’s Specified Employee Policy Regarding Compensation
which was previously adopted by the Company and is attached as Appendix C.
1.13           "Limitation on Benefits" shall mean the statutory limitation on
the maximum benefit that may be payable to participants under a Pension Plan due
to the application of certain provisions contained in the Code.
1.14           “Monthly Post-Jobs Act Benefit” is the Participant’s total
monthly benefit specified in 3.1, minus the Monthly Pre-Jobs Act Benefit.
1.15           “Monthly Pre-Jobs Act Benefit” is the Participant’s total monthly
vested benefit specified in 3.3(a), 3.3(b) or 3.3(c), if any, as of December 31,
2004.
1.16           "Participant" means a present or former management or highly
compensated Employee selected by the Compensation Committee upon recommendation
of the Chief Executive Officer of the Company to receive benefits under this
Plan.  An Employee will

 
3

--------------------------------------------------------------------------------

 

become a Participant at the time such Employee commences participation hereunder
pursuant to the provisions of Section 2.1 hereof.
1.17           "Pension Plan" means the MDU Resources Group, Inc. Pension Plan
for Non-Bargaining Unit Employees, the Williston Basin Interstate Pipeline
Company Pension Plan, or the Knife River Corporation Salaried Employees' Pension
Plan, as in effect on the Effective Date, amended from time to time, and Frozen
as of December 31, 2009.
1.18           "Plan" means the MDU Resources Group, Inc. Supplemental Income
Security Plan, as embodied herein, and any amendments thereto.
1.19           "Plan Year" means the calendar year.  The first Plan Year for
this Plan shall be the 1982 calendar year.
1.20           "Salary" means annual base salary payable by an Employer to a
Participant excluding (a) bonuses, (b) incentive compensation, and (c) any other
form of supplemental income.
1.21           "Standard Actuarial Factors" means, with respect to a
Participant, the actuarial factors and assumptions commonly used for the
calculation of actuarial equivalents for retirement plans as determined by the
Administrator.
1.22           "Standard Life Insurance" means life insurance that could be
purchased from a commercial life insurance company at standard rates without a
surcharge assessed, based on an individual's general good health.
1.23           "Standard Underwriting Factors" means life insurance rating
factors utilized by a commercial life insurance company selected by the
Administrator which are based on the risk assessment classifications utilized by
such insurer to determine if an applicant qualifies for insurance at standard
rates or if health or other factors might require a surcharge.

 
4

--------------------------------------------------------------------------------

 

1.24           "Year of Participation" means each 12 consecutive months of
participation in the Plan by a Participant while actively employed by one or
more of the Employers (including while such Participant is qualified as totally
disabled as defined in Article V), as determined at the sole discretion of the
Administrator.
ARTICLE II -- ELIGIBILITY
2.1           Eligibility for Participation. The Compensation Committee, upon
recommendation of the Chief Executive Officer, shall determine which management
or highly compensated Employees may be eligible to participate in the Plan. The
general criteria for initial consideration of an Employee include, but are not
limited to, the following:  (a) either an officer or a management employee of an
Employer earning an annual base salary of $165,000;  (b) an executive who makes
a significant contribution to the Company's success and profitability; and (c)
an executive in a business unit where benefits of this nature are a common
practice, or there is a specific need to recruit and retain key
executives.  Each Employee who is selected as eligible to participate hereunder
and who meets the requirements for participation set forth under Section 2.2
hereof shall commence participation on the first day of the month coincident
with or next following the date of such Employee's selection. The annual base
salary threshold is $165,000 as of January 1, 2008.  The Administrator will,
from time to time, compare and possibly adjust the annual base salary threshold
to competitive practice and recommend adjustments accordingly to the
Compensation Committee.
2.2           Requirements for Participation.  In order to be eligible to
participate in the Plan, an Employee selected by the Compensation Committee must
(a) be actively at work for one or more of the Employers; (b) have a current
state of health and physical condition that would satisfy customary requirements
for insurability under Standard Life Insurance; provided,

 
5

--------------------------------------------------------------------------------

 

however, that no provision of this Plan shall be construed or interpreted to
limit participation in the Plan in contravention of the Americans With
Disabilities Act and related federal and state laws; and (c) consent to supply
information or to otherwise cooperate as necessary to allow the Company to
obtain life insurance on behalf of such Employee (as set forth under Section 6.3
of the Plan).
2.3           Eligibility for Benefits.  Subject to the provisions of Article
III, Plan benefits may commence as of the earlier to occur of (a) the first day
of the month following the date of the Participant's death or (b) the
Participant's First Eligible Retirement Date if the Participant  elects to
receive retirement benefits under Article III hereof.
2.4           Relationship to Other Plans.  Participation in the Plan shall not
preclude or limit the participation of the Participant in any other benefit plan
sponsored by one or more of the Employers for which such Participant otherwise
would be eligible.  However, any benefits payable under this Plan shall not be
deemed salary or compensation to the Participant for purposes of determining
benefits under any other employee benefit plan maintained by one or more of the
Employers.
2.5           Forfeiture of Benefits.  Notwithstanding any provision of this
Plan to the contrary, if any Participant is discharged from employment by one or
more of the Employers for cause due to willful misconduct, dishonesty, or
conviction of a crime or felony, all as determined at the sole discretion of the
Compensation Committee, the rights of such Participant (or any Beneficiary of
such Participant) to any present or future benefit under this Plan shall be
forfeited to the extent not prohibited by applicable law.

 
6

--------------------------------------------------------------------------------

 

ARTICLE III -- SUPPLEMENTAL DEATH AND RETIREMENT BENEFITS
3.1           Amount of Benefit.
(a)           Subject to the vesting requirements of Section 3.2 and provisions
of Section 3.3 and 3.4 of the Plan, the monthly supplemental death and/or
retirement benefits payable on behalf of (or to) a Participant as of such
Participant's date of death (or First Eligible Retirement Date) will be an
amount determined by the Compensation Committee upon recommendation of the Chief
Executive Officer at the time of the Participant's commencement of participation
in the Plan, and may be  increased from time to time thereafter by the
Compensation Committee upon recommendation of the Chief Executive Officer.
Subject to the discretion of the Compensation Committee upon recommendation of
the Chief Executive Officer, a Participant shall generally be entitled to have a
monthly supplemental death benefit paid on such Participant's behalf (or be
entitled to receive a monthly supplemental retirement benefit) equal to the
monthly death benefit or monthly retirement benefit (as applicable)
corresponding to the Participant's Salary in effect at the date such initial or
revised benefit determination is to be effective, all as set forth herein
 
(i)
Appendix A for Participants in the Plan before January 1, 2010, and who have not
received a benefit level increase after December 31, 2009, or

 
(ii)
Appendix A-1 for Participants in the Plan before January 1, 2010, and who have
received a benefit level increase on or after January 1, 2010, or

 
(iii)
Appendix A-1 for Participants who join the Plan on or after January 1, 2010.


 
7

--------------------------------------------------------------------------------

 

 
No Participant shall receive a benefit level increase that results in a reduced
benefit.

Increases in Salary do not automatically result in increases to a Participant's
level of benefits. Without limiting the scope of the immediately preceding
sentence, it is intended that increases to a Participant’s benefit level after
commencement of participation in the Plan will be made only to the extent the
Participant’s current compensation exceeds the then current annual base salary
threshold determined pursuant to Section 2.1 as a general criterion for
eligibility.
(b)           Participants who died, terminated employment with, or retired
from, the Employers prior to January 1, 2002, will receive benefits hereunder in
accordance with the terms of the Plan as in effect at the time of the
Participant's death, termination of employment or retirement from the Employers.
(c)           The benefit amounts determined by the Compensation Committee upon
recommendation of the Chief Executive Officer pursuant to Section 3.1(a) above
are based on the assumption that each Participant's health and physical
condition at the time of such Participant's commencement of participation in the
Plan meets customary requirements for Standard Life Insurance. Benefits under
the Plan may be reduced by the Compensation Committee upon recommendation of the
Chief Executive Officer within a reasonable period following the establishment
of such benefit level in accordance with Standard Underwriting Factors, but only
with respect to that portion of the monthly death or retirement benefit for
which the criteria for health and physical condition are not met.  Participants
will be notified of any such reduction within a reasonable period following
participation in the Plan.  Once benefits have been reduced under this Section
3.1, such benefits shall not be further reduced for the remainder of the
Participant's participation in the Plan.

 
8

--------------------------------------------------------------------------------

 

(d)           Participants who die while actively employed will be considered to
be 100% vested for the death benefit, and not subject to the vesting
schedule.  However, once the participant is no longer actively employed (e.g.
resignation, termination, disability, etc.) Section 3.2 applies.
3.2           Vesting.
(a)           If a Participant retires or terminates employment with an Employer
before the Participant completes at least 10 Years of Participation, the monthly
death and/or retirement benefits to which such Participant otherwise would be
entitled under the terms of Section 3.1 hereof shall vest as follows:



 
Vesting Schedule
         
Years of Participation
 
Percent of Section
 
Completed by the Participant
 
3.1 Benefits Payable
         
  1
 
    0%
 
  2
 
    0%
 
  3
 
  20%
 
  4
 
  40%
 
  5
 
  50%
 
  6
 
  60%
 
  7
 
  70%
 
  8
 
  80%
 
  9
 
  90%
 
10
 
100%



(b)           Participants receiving a benefit increase on or after January 1,
2010, will be subject to an additional vesting period with respect to the
benefit level increase. The additional vesting period will be the longer of:
 
(i)
Three Years of Participation, or


 
9

--------------------------------------------------------------------------------

 

 
(ii)
Ten Years of Participation minus the Participant’s number of Years of
Participation at the time the benefit level increase is granted to the
Participant.

If, after receiving a benefit level increase, a Participant’s employment
terminates, for reasons other than death or being an officer of the Employer who
attains age 65 and is required to retire, prior to the end of the additional
vesting period associated with the benefit level increase, the benefit level
increase will be forfeited. In this case, the Participant’s benefit level will
revert to the benefit level in effect immediately prior to the benefit level
increase.
If, after receiving a benefit level increase, a Participant’s employment is
terminated due to death, then the additional vesting period is waived and the
survivor’s benefits will reflect the benefit level increase.
If, after receiving a benefit level increase, the Participant is a) an officer
of the Employer, b) attains age 65, and c) is required to retire prior to the
end of the additional vesting period associated with the benefit level increase,
he or she will vest in the benefit level increase as follows:



 
“Years of Participation” After
 
Vesting Percentage of
 
Benefit Level Increase
 
Benefit Level Increase
         
Less than 1
 
    0%
 
Between 1 and 2
 
  33%
 
Between 2 and 3
 
  66%
 
3 or More
 
100%



The above vesting schedule under Section 3.2(b) applies only to Participants who
are officers of the Employer, attain age 65, are required to retire, and who
have satisfied the vesting requirements under Section 3.2(a).

 
10

--------------------------------------------------------------------------------

 

The Compensation Committee, upon recommendation of the Chief Executive Officer,
may waive any or all of the additional vesting requirement associated with a
benefit level increase.
3.3           Participant’s Election of Monthly Pre-Jobs Act Benefit .  Upon
attainment of age 65 or, as of such Participant's First Eligible Retirement Date
(if later), a Participant will be entitled to determine the form of benefit
payable under subsection (a) hereof, and the date of commencement of such
benefits, subject to the approval of the Administrator, in accordance with the
terms of the Plan.  The Participant may elect:
(a)           to defer any payments and retain a future monthly death benefit in
amounts determined pursuant to Section 3.1 hereof, multiplied by the appropriate
percentage amount set forth in section 3.2, or
(b)           in lieu of any death benefits under this Plan, a monthly
retirement benefit determined in accordance with Section 3.1, multiplied by the
appropriate percentage amount set forth in Section 3.2, with no death benefit,
or
(c)           a percentage of each benefit described in subsections (a and b)
above.  The percentage of each benefit must be in even increments of ten percent
(10%).
 
(i)
If a Participant has elected to receive less than one hundred percent (100%) of
such Participant's monthly retirement benefit (e.g. 50%), the Participant may
subsequently elect to begin receiving an additional percentage retirement
benefit (e.g. another 20%.) There may be no more than two (2) such additions
during the Participant's lifetime, and no more than one (1) such addition during
any calendar year.


 
11

--------------------------------------------------------------------------------

 

 
(ii)
Any such addition in retirement benefit payments will result in an equal
percentage reduction in death benefits, to the percentage change in retirement
benefit.

 
(iii)
Once retirement benefit payments have started, Participants shall not be
entitled to subsequently decrease retirement benefit payments.

(d)           Elections under this Section 3.3 must be communicated in writing
to the Administrator and will be effective as of the first day of the first
month following the Administrator's receipt and the approval of such request by
the Chief Executive Officer.
3.4           Participant’s Election of Monthly Post-Jobs Act Benefit.  Upon
attainment of age 65, or as of such Participant’s First Eligible Retirement Date
(if later), the Participant’s Monthly Post-Jobs Act Benefit will automatically
be designated as a retirement benefit.  A Participant may, however, make a
one-time written election to avoid the automatic designation of the Monthly
Post-Jobs Act Benefit as a retirement benefit, and instead designate such
benefit as a death benefit (or a combination of retirement and death
benefit).  The written election must be made by the Participant on or before the
Participant reaches age 64, and once the written election is made it may not be
changed.  Should a Participant elect a retirement benefit and subsequently die
before attaining age 65, the Monthly Post-Jobs Act Benefit will revert to a
death benefit.  Should a Participant who is a Key Employee elect a retirement
benefit and subsequently die before their First Eligible Retirement Date, the
Monthly Post-Jobs Act Benefit will revert to a death benefit.
3.5           Payment of Monthly Benefits.
(a)           Death Benefits.  Any death benefits payable with respect to a
Participant

 
12

--------------------------------------------------------------------------------

 

pursuant to Sections 3.3(a)(b) or (c) or Section 3.4 shall commence on the first
day of the calendar month following the date of the Participant's death and
shall be payable in monthly installments for a period of 180 months.
(b)           Retirement Benefit for the Monthly Pre-Jobs Act Benefit.  The
Monthly Pre-Jobs Act Benefit elected as retirement benefits payable under this
Plan shall commence on the Eligible Retirement Date selected by the Participant
(upon 30 day's written notice to the Administrator) and will be payable to such
Participant in monthly installments for a period of 180 months.  In the event
the Participant dies prior to the completion of such 180-month period, the
balance of such retirement benefits shall be paid to the Participant's
Beneficiary at such times and in such amounts as if the Participant had not
died, such payment being made in addition to any death benefits payable under
Section 3.3(c) hereof.  To the extent a Participant elects to commence receiving
increased retirement benefits pursuant to Section 3.3(c) (i), the amount of
increase of retirement benefits shall be in the form of a monthly benefit
payable for a separate 180-month period.
(c)           Retirement Benefit for the Monthly Post-Jobs Act Benefit.  Unless
the Participant elects in writing to receive the Monthly Post-Jobs Act Benefit
in the form of a monthly death benefit (as specified in 3.4), the Monthly
Post-Jobs Act Benefit will take the form of a retirement payment and will be
payable as follows:
 
(i)
to a Key Employee, payments will begin the later of (I) the First Eligible
Retirement Date, or (II) six months after the last day of the month during which
such Key Employee is both no longer actively employed by the Employer and has
attained at least age 65.  If such payments begin on (c) (i) (II), the first
monthly payment to the Key Employee will include a total


 
13

--------------------------------------------------------------------------------

 

of seven months’ payments.  Also, such first monthly payment will include an
interest credit on the first six months’ payments equivalent to one-half of the
annual prime interest rate contained in the Wall Street Journal on the Key
Employee’s last day of employment (or the first business day after the Key
Employee’s last day of employment should the last day of employment be a
non-business day).   Payments to the Key Employee will last 173 months.  Should
the Key Employee die prior to the completion of the 173 month period, the
balance of such retirement benefits shall be paid to the Participant's
Beneficiary at such times and in such amounts as if the Participant had not
died, such payment being made in addition to any death benefits payable under
Sections 3.3(a) hereof.
 
(ii)
to a Participant who is not a Key Employee, payments will begin on the First
Eligible Retirement Date and be payable to such Participant in monthly
installments for a period of 180 months.  In the event the Participant dies
prior to the completion of such 180-month period, the balance of such retirement
benefits shall be paid to the Participant's Beneficiary at such times and in
such amounts as if the Participant had not died, such payment being made in
addition to any death benefits payable under Sections 3.3(a).

(d)         Actuarial Equivalent Alternative Forms for the Monthly Pre-Jobs Act
Benefit.  The normal form of retirement benefit for the Monthly Pre-Jobs Act
Benefit to which a Participant shall be entitled shall be determined under
paragraph 3.4(b). Alternatively, a participant may elect to receive their
Monthly Pre-Jobs Act Benefit in the form of a retirement

 
14

--------------------------------------------------------------------------------

 

benefit in one of the following actuarially equivalent forms (as determined by
the Administrator), provided, however, that each alternative form shall also be
payable for a certain period of 180 months:  (i) the lifetime of the
Participant; (ii) the lifetime of the Participant with the same amount payable
to the Participant continued thereafter for the lifetime of the Participant’s
spouse; or (iii) the lifetime of the Participant with 67% of the amount payable
to the Participant continued thereafter for the lifetime of the Participant’s
spouse.  However, in no event will the Company incur more costs in providing the
actuarial equivalent alternative form to the Participant than it would otherwise
incur in providing the normal form of retirement benefit.  Applying the discount
rate used by the Company to calculate the FAS 87 expense, the present value of
the Participant’s retirement benefit will be calculated by the
Administrator.  The Administrator will then purchase an annuity at a cost no
greater than the present value of the retirement benefit.
(e)           Actuarial Equivalent Alternative Forms for the Monthly Post-Jobs
Act Benefit.  There are no Actuarial Equivalent Alternative Forms relating to
the Monthly Post-Jobs Act Benefit.
(f)           Single Sum Payment.  Notwithstanding the provisions of subsections
(a),  (b), and (c) of this Section 3.5, the Administrator reserves the right to
pay the Monthly Pre-Jobs Act Benefit in the form of an actuarially equivalent
single sum (as determined by the Administrator) when retirement or death
benefits are payable due to termination of employment, excluding disability, or
death prior to the Participant's attainment of age 55, or upon the death of the
Participant and the primary beneficiary(ies).  The Single Sum Payment will not
apply to the Monthly Post-Jobs Act Benefits.

 
15

--------------------------------------------------------------------------------

 

3.6           Exclusions and Limitations.
(a)           No death benefits will be payable with respect to a Participant in
the event of such Participant's death by suicide within two (2) years after
commencement of participation in the Plan, and no benefit increase will apply in
the event of any such Participant's death by suicide within two (2) years after
such Participant becomes eligible for an increase in death benefits.
(b)           In the event that a Participant misrepresents any health or
physical condition at the time of commencement of participation in the Plan or
at the time of a retirement or death benefit increase, no retirement or death
benefit or retirement or death benefit increase will be payable under the Plan
within two (2) years of such misrepresentation.
3.7           Death of a Beneficiary.
(a)           In the event any Beneficiary predeceases the Participant, is not
in existence, is not ascertainable, or is not locatable (see Section 6.11) as of
the date benefits under the Plan become payable to such Beneficiary, Plan
benefits shall be paid to such contingent Beneficiary or Beneficiaries as shall
have been named by the Participant on the Participant's most recent Beneficiary
election form that has been received and filed with the Administrator prior to
the Participant's death.  If no contingent Beneficiary has been named, the
contingent Beneficiary shall be the Participant's estate.
(b)           In the event any Beneficiary dies after commencing to receive
monthly benefits under the Plan but prior to the payment of all monthly benefits
to which such Beneficiary is entitled, remaining benefits shall be paid to a
beneficiary designated by the deceased Beneficiary (the "Secondary
Beneficiary"), provided such designation has been received and filed with the
Administrator prior to the death of the Beneficiary.  If no such person

 
16

--------------------------------------------------------------------------------

 

has been designated by the deceased Beneficiary, the Secondary Beneficiary shall
be the estate of the Beneficiary.  In the event the Secondary Beneficiary shall
die prior to the payment of all benefits to which such Secondary Beneficiary is
entitled, the remainder of such payments shall be made to such Secondary
Beneficiary's estate.  If the Administrator is in doubt as to the right of any
person to receive benefits under the Plan, the Administrator may retain such
amount, without liability for any interest thereon, until the rights thereto are
determined, or the Administrator may pay a single sum amount in accordance with
Section 3.5 (f) into any court of competent jurisdiction and such payment shall
be a complete discharge of the liability of the Plan and the Employer.
3.8           Discretion As To Benefit Amount.  Notwithstanding the foregoing,
the Compensation Committee upon recommendation of the Chief Executive Officer of
the Company may, with full and complete discretion, disregard Standard
Underwriting Factors and customary requirements for Standard Life Insurance in
establishing and/or increasing the amount of any Participant's retirement or
death benefit under the Plan.
3.9           Suspension of Benefits Upon Reemployment.  Employment with any
Employer subsequent to the commencement of Pre-Jobs Act benefits under this
Article III may, at the sole discretion of the Compensation Committee upon
recommendation of the Chief Executive Officer of the Company, result in the
suspension of Pre-Jobs Act benefits for the period of such employment or
reemployment.
ARTICLE IV --  REPLACEMENT RETIREMENT BENEFITS
4.1           Participation.  Benefits under this Article IV shall be payable
only to those Participants listed on Appendix B-1 and B-2. These Participants
whose benefits, under a Pension Plan under which they otherwise participate, are
reduced or limited by reason of the Limitation

 
17

--------------------------------------------------------------------------------

 

on Benefits as of December 31, 2009.  Participants listed on Appendix B-1 shall
be eligible to receive benefits under Article IV if their employment is
terminated for reasons other than death at any time prior to attaining age 65.
Additionally, Participants listed on Appendix B-2 may receive benefits under
Article IV if they remain continuously employed until attaining age
60.   Benefits under this Article IV (a) shall be payable only for such period
that the benefits under the Pension Plan are actually reduced or limited and (b)
shall terminate as of the last day of the month immediately preceding the month
during which the Participant attains age sixty-five (65). Should the Participant
die before his sixty-fifth (65th) birthday, and  he had elected a joint and
survivor form of payment (specified in Section 4.2 (c)), the Participant’s
surviving spouse will receive Article IV benefit payments until the date the
Participant would have attained age 65.  Furthermore, benefits under this
Article IV also shall be payable only to those Participants who are active
Employees on or after January 1, 1997.  Except for Participants listed on
Appendix B-1 or Appendix B-2, no current or future Participant will be eligible
for benefits under this Article IV.
4.2           Amount and Method of Payment.
(a)           Amount of Benefit.  The amount, if any, of the monthly benefit
payable to or on account of a Participant pursuant to this Article IV shall
equal the difference of (i) minus (ii) where:
 
(i)
equals the amount of monthly retirement benefits which would be provided to the
Participant under the Pension Plan as of December 31, 2009, without regard to
the Limitation of Benefits in effect on December 31, 2009; and


 
18

--------------------------------------------------------------------------------

 

 
(ii)
equals the amount of monthly retirement benefits payable to such Participant
under the Pension Plan as of December 31, 2009, due to the application of the
Limitation on Benefits in effect on December 31, 2009.

provided, however, that no benefits shall be payable to a Participant under this
Article IV unless the amount of such monthly benefit is at least fifty dollars
($50).  The benefit amount provided under this Section 4.2(a) shall be
determined with reference to the form of benefit determined under section 4.2(c)
hereof and shall be calculated in accordance with the Standard Actuarial Factors
utilized under the Pension Plan as of December 31, 2009.
(b)           Vesting.  A Participant shall be vested in benefits under this
Article IV to the same extent as such Participant is vested in benefits under
the applicable Pension Plan.  Although the Pension Plan was Frozen as of
December 31, 2009, vesting will continue for Participants listed on Appendix
B-2.
(c)           Payment of Benefit.  The benefits provided under this Article IV
shall be paid to each such Participant, surviving spouse (as defined under the
applicable Pension Plan) or joint annuitant (as defined under the applicable
Pension Plan).  Benefits due the Participant under Article IV will commence
automatically upon separation of employment from the Employer regardless of the
Participant’s timing of payment under the applicable Pension Plan, unless the
Participant is a Key Employee, in which case Article IV payments will commence
seven months after separation of employment from the Employer.  If the
Participant is a Key Employee, the payments otherwise due them in months one
through six will be paid cumulatively on the seventh month after separation of
employment.  Also, the payment on the seventh month will include an interest
credit on the first six months’ payments equivalent to one-half of the annual

 
19

--------------------------------------------------------------------------------

 

prime interest rate contained in the Wall Street Journal on the Key Employee’s
last day of employment (or the first business day after the Key Employee’s last
day of employment should the last day of employment be a non-business day).   A
Participant is limited to receiving Article IV as either a single life annuity
(i.e., the lifetime of the Participant) or a qualified joint and survivor
annuity (i.e., the lifetime of the Participant with the same amount payable to
the Participant continued thereafter for the lifetime of the Participant’s
spouse).  Notwithstanding the ability for the Participant to receive a lump-sum
payment for their pension benefit under the applicable Pension Plan, there is no
lump-sum payment available to Article IV benefits.  Payments shall be made in
accordance with, and subject to, the terms and conditions of the applicable
Pension Plan; provided, however, that no spousal consent shall be required to
commence any form of payment under this Article IV.
(d)           Commencement and Duration of Payments.  Subject to Section 4.2(c),
benefits provided under this Article IV shall commence automatically when the
Participant becomes eligible for Article IV benefits, without regard to payment
under any Pension Plan, and shall continue to age 65 or the death of the
Participant, if prior to age 65, and, if applicable, in reduced amount until the
death of the Participant's spouse or joint annuitant, whichever is applicable.
(e)           Necessity of Actual Reduction.  Notwithstanding any other
provision of this Plan, no amount shall be payable under this Article IV unless
the Participant's monthly benefit paid under the applicable Pension Plan is
actually reduced because of application of the Limitation on Benefits.  Benefits
payable to a Participant under this Article IV shall not duplicate benefits
payable to such Participant from any other plan or arrangement of the
Company.  In the event a change in law or regulation liberalizes the limitations
applicable to determining the

 
20

--------------------------------------------------------------------------------

 

Limitation on Benefits such that a Participant may receive additional benefits
under the applicable Pension Plan, and the applicable Pension Plan provides for
the payment of such additional benefits to the Participant, the amount payable
under this Article IV shall be reduced by a corresponding amount.
ARTICLE V -- DISABILITY BENEFITS
5.1           Monthly Disability Benefit.
(a)           If a Participant becomes totally disabled following commencement
of participation in the Plan, the Participant shall continue to receive credit
for up to two (2) years of Participation under the Plan for so long as the
Participant is totally disabled.  Following termination of the participant's
employment with the Employer, the Participant's monthly retirement benefits
under Article III of the Plan shall commence beginning on or after the
Participant's First Eligible Retirement Date.
(b)           A Participant is "totally disabled" if such Participant is
disabled within the meaning of the applicable long-term disability plan
sponsored by such Participant's Employer, or as determined by Social Security.
(c)           If a Participant who is totally disabled dies before attaining age
65, any death benefit payable to the Participant's Beneficiary will be
determined and paid in accordance with the vesting schedule terms of Article
III.
ARTICLE VI - MISCELLANEOUS
6.1           Amendment and Termination.  Any action to amend, modify, suspend
or terminate the Plan may be taken at any time, and from time to time, by
resolution of the Board of Directors of the Company (or any person or persons
duly authorized by resolution of the Board of Directors of the Company to take
such action) in its sole discretion and without the consent of

 
21

--------------------------------------------------------------------------------

 

any Participant or Beneficiary, but no such action shall retroactively reduce
any benefits accrued by any Participant under this Plan prior to the time of
such action.
6.2           No Guarantee of Employment.  Nothing contained herein shall be
construed as a contract of employment between a Participant and any Employer or
shall be deemed to give any Participant the right to be retained in the employ
of any Employer.
6.3           Funding of Plan and Benefit Payments.  This Plan is unfunded
within the meaning of ERISA.  Each Employer will make Plan benefit payments from
its general assets.  Each Employer may purchase policies of life insurance on
the lives of Plan Participants and to refuse participation in the Plan to any
Employee who, if requested to do so, declines to supply information or to
otherwise cooperate so that the Employer may obtain life insurance on behalf of
such Participant.  The Employer will be the owner and the beneficiary of any
such policy, and Plan benefits will be neither limited to nor secured by any
such policy or its proceeds.  Participants and their Beneficiaries shall have no
right, title or interest in any such life insurance policies, in any other
assets of any Employer or in any investments any Employer may make to assist it
in meeting its obligations under the Plan.  All such assets shall be solely the
property of such Employer and shall be subject to the claims of such Employer's
general creditors.  There are no assets of any Employer that are identified or
segregated for purposes of the payment of any benefits under this Plan.  To the
extent a Participant or any other person acquires a right to receive payments
from an Employer under the Plan, such right shall be no greater than the right
of any unsecured general creditor of such Employer and such person shall have
only the unsecured promise of the Employer that such payments shall be made.
6.4           Payment Not Assignable.  Except in the case of a Qualified
Domestic Relations Order described under Code Section 414(p), Participants and
their Beneficiaries shall

 
22

--------------------------------------------------------------------------------

 

not have the right to alienate, anticipate, commute, sell, assign, transfer,
pledge, encumber or otherwise convey the right to receive any payments under the
Plan, and any payments under the Plan or rights thereto shall not be subject to
the debts, liabilities, contracts, engagements or torts of Participants or their
Beneficiaries nor to attachment, garnishment or execution, nor shall they be
transferable by operation of law in the event of bankruptcy or insolvency.  Any
attempt, whether voluntary or involuntary, to effect any such action shall be
null, void and of no effect.
6.5           Applicable Law.  The Plan and all rights hereunder shall be
governed by and construed according to the laws of the State of Delaware, except
to the extent such laws are preempted by the laws of the United States of
America.
6.6           Claims Procedure.
(a)           Right to File a Claim.  Participants and Beneficiaries are
entitled to file a claim with respect to benefits or other aspects of the
operation of the Plan.  The claim is required to be in writing and must be made
to the Administrator.
(b)           Denial of Claim.  If the claim is denied by the Administrator, the
claimant shall be notified in writing within ninety (90) days after receipt of
the claim or within one hundred eighty (180) days after such receipt if special
circumstances require an extension of time.  If special circumstances require an
extension of time in order to review the claim, the claimant will be furnished
with a written notice of the extension of time within the initial ninety (90)
day period.  The notice will include an explanation of the special circumstances
that require an extension and the date by which the Administrator expects to
make its determination.  In no event, however, will the extension of time exceed
180 days from the date of the receipt of the claim by the Administrator.  A
written notice of denial of the claim shall contain the following information:

 
23

--------------------------------------------------------------------------------

 

 
(i)           Specific reason or reasons for the denial;
 
(ii)           Specific reference to the pertinent provisions of the Plan on
which the denial is based;
 
(iii)           A description of any additional material or information
necessary for the claimant to perfect the claim and an explanation of why the
material or information is necessary; and
 
(iv)           A description of the Plan’s review procedures and the time limits
applicable to the procedures, including a statement of the claimant’s right to
bring a civil action under Section 502(a) of ERISA following a denial upon
review of the claim.
 
(c)           Claims Review Procedure.
(i)           Participants or Beneficiaries may request that the Administrator
review the denial of the claim.  Such request must be made within sixty (60)
days following the date the claimant received written notice of the denial of
the claim.  The Administrator shall afford the claimant a full and fair review
of the decision denying the claim and shall:
(A)           Provide, upon request and free of charge, reasonable access to and
copies of all documents, records, and other information relevant to the claim;
and
(B)           Permit the claimant to submit written comments, documents,
records, and other information relating to the claim.

 
24

--------------------------------------------------------------------------------

 

(ii)           The decision on review by the Administrator shall be in writing
and shall be issued within sixty (60) days following receipt of the request for
review.  The period for decision may be extended to a date not later than
one-hundred and twenty (120) days after such receipt if the Administrator
determines that special circumstances require extension.  If special
circumstances require an extension of time, the claimant shall be furnished
written notice prior to the termination of the initial sixty (60) day period
which explains the special circumstances requiring an extension of time and the
date by which the Administrator expects to render its decision on review.  The
decision on review shall include:
 
(A)           Specific reason or reasons for the adverse determination;
 
(B)           References to the specific provisions in the Plan on which the
determination is based;
 
(C)           A statement that the claimant is entitled to receive, upon request
and free of charge, reasonable access to and copies of all documents, records,
and other information relevant to the claimant’s claim; and
 
(D)           A statement of the claimant’s right to bring an action under
Section 502(c) of ERISA.
 

 
25

--------------------------------------------------------------------------------

 

(iii)           Any action required or authorized to be taken by the claimant
pursuant to this Section may be taken by a representative authorized in writing
by the claimant to represent the claimant.
6.7           Plan Administration.
(a)           The Plan shall be administered by the Administrator.  The
Administrator shall serve as the final review under the Plan and shall have sole
and complete discretionary authority to determine conclusively for all persons,
and in accordance with the terms of the documents or instruments governing the
Plan, any and all questions arising from the administration of the Plan and
interpretation of all Plan provisions.  The Administrator shall make the final
determination of all questions relating to participation of employees and
eligibility for benefits, and the amount and type of benefits payable to any
Participant or Beneficiary.  In no way limiting the foregoing, the Administrator
shall have the following specific duties and obligations in connection with the
administration of the Plan:
 
(i)
to promulgate and enforce such rules, regulations and procedures as may be
proper for the efficient administration of the Plan;

 
(ii)
to determine all questions arising in the administration, interpretation and
application of the Plan, including questions of eligibility and of the status
and rights of Participants and any other persons hereunder;

 
(iii)
to decide any dispute arising hereunder; provided, however, that the
Administrator shall not participate in any matter involving any questions
relating solely to the Administrator's own participation or benefit under this
Plan;


 
26

--------------------------------------------------------------------------------

 

 
(iv)
to advise the Boards of Directors of the Employers regarding the known future
need for funds to be available for distribution;

 
(v)
to compute the amount of benefits and other payments which shall be payable to
any Participant or Beneficiary in accordance with the provisions of the Plan and
to determine the person or persons to whom such benefits shall be paid;

 
(vi)
to make recommendations to the Board of Directors of the Company with respect to
proposed amendments to the Plan;

 
(vii)
to file all reports with government agencies, Participants and other parties as
may be required by law, whether such reports are initially the obligation of the
Employers, or the Plan;

 
(viii)
to engage an actuary to the Plan, if necessary, and to cause the liabilities of
the Plan to be evaluated by such actuary; and

 
(ix)
to have all such other powers as may be necessary to discharge its duties
hereunder.

(b)           Decisions by the Administrator shall be final, conclusive and
binding on all parties and not subject to further review.
(c)           The Administrator may employ attorneys, consultants, accountants
or other persons (who may be attorneys, consultants, actuaries, accountants or
persons performing other services for, or are employed by, any Employer or any
affiliate of any Employer), and the Administrator, the Employers and their other
officers and directors shall be entitled to rely upon the advice, opinions or
valuations of any such persons.  No member of the Board of Directors of any
Employer, the  Chief Executive Officer , the Administrator, nor any other
officer, director or

 
27

--------------------------------------------------------------------------------

 

employee of the Company or of any Employer acting on behalf of the Board of
Directors of any Employer or the Chief Executive Officer  or the Administrator,
shall be personally liable for any action, determination or interpretation taken
or made in good faith with respect to the Plan, and all members of the Boards of
Directors of the Employers, the Chief Executive Officer  and the Administrator
and each officer or employee of the Company or of an Employer acting on their
behalf shall be fully indemnified and protected by the Company for all costs,
liabilities and expenses (including, but not limited to, reasonable attorneys'
fees and court costs) relating to any such action, determination or
interpretation.
6.8           Binding Nature.  This Plan shall be binding upon and inure to the
benefit of the Employers and their successors and assigns and to the
Participants, their Beneficiaries and their estates.  Nothing in this Plan shall
preclude any Employer from consolidating or merging into or with, or
transferring all or substantially all of its assets to another company or
corporation, whether or not such company or corporation assumes this Plan and
any obligation of the Employer hereunder.
6.9           Withholding Taxes.  The Employers may withhold from any benefits
payable under this Plan all federal, state, city or other taxes as shall be
required pursuant to any law or governmental regulation or ruling.
6.10           Action Affecting Chief Executive Officer.  To the extent any
action required to be taken by the Chief Executive Officer of the Company would
decrease, increase, accelerate, delay or otherwise materially impact such
individual's benefits under the Plan, such action shall be taken instead by the
Compensation Committee of the Board of Directors of the Company.

 
28

--------------------------------------------------------------------------------

 

6.11           Payments Due Missing Persons.  The Administrator shall make a
reasonable effort to locate all persons entitled to benefits (including
retirement benefits and death benefits for Beneficiaries) under the Plan;
however, notwithstanding any provisions of this Plan to the contrary, if, after
a period of five years from the date such benefits first become due, any such
persons entitled to benefits have not been located, their rights under the Plan
shall stand suspended.  Before this provision becomes operative, the
Administrator shall send a certified letter to all such persons at their last
known address advising them that their benefits under the Plan shall be
suspended.  Any such suspended amounts shall be held by the Employer for a
period of three additional years (or a total of eight years from the time the
benefits first became payable) and thereafter such amounts shall be forfeited
and non-payable.
6.12           Liability Limited.  Neither the Employers, the Administrator, nor
any agents, employees, officers, directors or shareholders of any of them, nor
any other person shall have any liability or responsibility with respect to this
Plan, except as expressly provided herein.
6.13           Incapacity.  If the Administrator shall receive evidence
satisfactory to it that a Participant or Beneficiary entitled to receive any
benefit under the Plan is, at the time when such benefit becomes payable, a
minor or is physically or mentally incompetent to receive such benefit and to
give a valid release therefore, and that another person or an institution is
then maintaining or has custody of such Participant or Beneficiary and that no
guardian, committee or other representative of the estate of such Participant or
Beneficiary shall have been duly appointed, the Administrator may make payment
of such benefit otherwise payable to such Participant or Beneficiary (or to such
guardian, committee or other representative of such person's estate) to such
other person or institution, and the release of such other person or institution
shall be a valid and complete discharge for the payment of such benefit.

 
29

--------------------------------------------------------------------------------

 

6.14           Plurals.  Where appearing in the Plan, this singular shall
include the plural, and vice versa, unless the context clearly indicates a
different meaning.
6.15           Headings.  The headings and sub-headings in this Plan are
inserted for the convenience of reference only and are to be ignored in any
construction of the provisions hereof.
6.16           Severability.  In case any provision of this Plan shall be held
illegal or void, such illegality or invalidity shall not affect the remaining
provisions of this Plan, but shall be fully severable, and the Plan shall be
construed and enforced as if said illegal or invalid provisions had never been
inserted herein.
6.17           Payment of Benefits.  All amounts payable hereunder may be paid
directly by the Employer or pursuant to the terms of the grantor trust, if any,
established as a funding vehicle for benefits provided hereunder.
ARTICLE VII -- ADDITIONAL AFFILIATED COMPANIES
7.1           Participation in the Plan.
(a)           Any Affiliated Company may become an Employer with respect to this
Plan with the consent of the Compensation Committee upon recommendation of the
Chief Executive Officer, upon the following conditions:
 
(i)
such Employer shall make, execute and deliver such instruments as the Company
requires; and

 
(ii)
such Employer shall designate the Company, the Chief Executive Officer of the
Company and the Administrator, as its agents for purposes of this Plan.


 
30

--------------------------------------------------------------------------------

 
 
(b)           Any such Employer may by action of its Board of Directors withdraw
from participation, subject to approval by the Compensation Committee upon
recommendation of the Chief Executive Officer.
7.2           Effect of Participation.  Each Employer which with the consent of
the Compensation Committee upon recommendation of the Chief Executive Officer of
the Company complies with Section 7.1(a) shall be deemed to have adopted this
Plan for the benefit of its Employees who participate in this Plan.



 
31

--------------------------------------------------------------------------------

 



 APPENDIX  A
SCHEDULE OF RETIREMENT AND SURVIVORS BENEFITS


For Participants in the Plan prior to January 1, 2010


AND


Who have not received a benefit level increase after December 31, 2009



                                     
Monthly
   
Monthly
   
Level
 
Salary
     
Retirement
Benefit
   
Death
Benefit
 
   
50
 
$50,000
-
$59,999
 
$1,330
   
$2,660
   
51
         
$1,728
   
$3,456
   
52
 
$60,000
-
$74,999
 
$1,800
   
$3,600
   
53
         
$2,160
   
$4,320
   
54
 
$75,000
-
$99,999
 
$2,580
   
$5,160
   
55
         
$2,880
   
$5,760
   
56
 
$100,000
-
$124,999
 
$3,600
   
$7,200
   
57
 
$125,000
-
$149,999
 
$4,470
   
$8,940
   
58
 
$150,000
-
$174,999
 
$5,360
   
$10,720
   
59
 
$175,000
-
$199,999
 
$6,250
   
$12,500
   
60
 
$200,000
-
$224,999
 
$7,300
   
$14,600
   
61
 
$225,000
-
$249,999
 
$8,215
   
$16,430
   
62
 
$250,000
-
$274,999
 
$9,125
   
$18,250
   
63
 
$275,000
-
$299,999
 
$10,475
   
$20,950
   
64
 
$300,000
-
$324,999
 
$12,145
   
$24,290
   
65
 
$325,000
-
$349,999
 
$13,670
   
$27,340
   
66
 
$350,000
-
$399,999
 
$16,110
   
$32,220
   
67
 
$400,000
-
$449,999
 
$19,525
   
$39,050
   
68
 
$450,000
-
$499,999
 
$22,850
   
$45,700
   
69
 
$500,000
-
$599,999
 
$28,800
   
$57,600
   
70
 
$600,000
-
$699,999
 
$36,500
   
$73,000
   
71
 
$700,000
-
$799,999
 
$42,710
   
$85,420
   
72
 
$800,000
-
$899,999
 
$49,220
   
$98,440
   
73
 
$900,000
-
$999,999
 
$55,310
   
$110,620
   
74
 
$1,000,000
-
$1,099,999
 
$60,200
   
$120,400
 




 
32

--------------------------------------------------------------------------------

 



APPENDIX A-1
SCHEDULE OF RETIREMENT AND SURVIVORS
BENEFITS
 
For Participants in the Plan prior to January 1, 2010, and who have received a
benefit level increase on or after January 1, 2010
                 
OR
                 
For Participants who join the Plan on or after January 1, 2010
                                               
Monthly
 
Monthly
           
Retirement
 
Death
Level
 
Salary Range
 
Benefit
 
Benefit
58
 
$165,000
-
$174,999
 
$4,288
 
$8,576
59
 
$175,000
-
$199,999
 
$5,000
 
$10,000
60
 
$200,000
-
$224,999
 
$5,840
 
$11,680
61
 
$225,000
-
$249,999
 
$6,572
 
$13,144
62
 
$250,000
-
$274,999
 
$7,300
 
$14,600
63
 
$275,000
-
$299,999
 
$8,380
 
$16,760
64
 
$300,000
-
$324,999
 
$9,716
 
$19,432
65
 
$325,000
-
$349,999
 
$10,936
 
$21,872
66
 
$350,000
-
$399,999
 
$12,888
 
$25,776
67
 
$400,000
-
$449,999
 
$15,620
 
$31,240
68
 
$450,000
-
$499,999
 
$18,280
 
$36,560
69
 
$500,000
-
$599,999
 
$23,040
 
$46,080
70
 
$600,000
-
$699,999
 
$29,200
 
$58,400
71
 
$700,000
-
$799,999
 
$34,168
 
$68,336
72
 
$800,000
-
$899,999
 
$39,376
 
$78,752
73
 
$900,000
-
$999,999
 
$44,248
 
$88,496
74
 
$1,000,000
-
$1,099,999
 
$48,160
 
$96,320








 
33

--------------------------------------------------------------------------------

 









APPENDIX B-1


PARTICIPANTS ELIGIBLE FOR EARLY RETIREMENT BENEFITS UNDER ARTICLE IV


Steven L. Bietz
John K. Castleberry
Terry D. Hildestad
Bruce T. Imsdahl
Vernon A. Raile
Warren L. Robinson
Paul K. Sandness
William E. Schneider








APPENDIX B-2


PARTICIPANTS ELIGIBLE FOR AGE 60 RETIREMENT BENEFITS UNDER ARTICLE IV


David L. Goodin
John G. Harp







 
34

--------------------------------------------------------------------------------

 

APPENDIX C


MDU RESOURCES GROUP, INC.
Specified Employee Policy Regarding Compensation


Effective November 14, 2007, for purposes of all plans, agreements and other
arrangements of MDU Resources Group, Inc. (the “Company”) and its affiliates
that are subject to Section 409A of the Internal Revenue Code of 1986, as
amended (the “Code”), the determination of individuals who are “specified
employees,” as that term is defined in Code Section 409A, shall be determined
under this policy, as may be amended from time to time pursuant to paragraph 4
(“Policy”).


1.
Establishment of Specified Employee List.  Between January 1st and April 1st of
each calendar year, the Company shall establish a “Specified Employee
List.”  The Specified Employee List shall become effective on April 1st of the
calendar year in which the Specified Employee List is established and shall
cease to be effective on March 31st of the following calendar year.  Any
individual who, as of his or her “separation from service” (within the meaning
of Code Section 409A(a)(2)(A)(i)), is on the Specified Employee List then in
effect shall be considered a “specified employee” for purposes of Section 409A.



2.
Inclusion on the Specified Employee List.  The Specified Employee List shall
include all individuals who, at any time during the Determination Year, met the
requirements of Code Section 416(i)(l)(A)(i), (ii) or (iii) and the related
regulations (but without regard to Code Section 415(i)(5)).  For this purpose,
“Determination Year” shall mean the calendar year ending on the December 31st
prior to the April 1st when the Specified Employee List becomes effective.  For
purposes of determining which individuals meet the requirements of Code Section
416(i)(l)(A)(i), (ii) or (iii) and the related regulations (but without regard
to Code Section 415(i)(5)), the term gross compensation shall have the meaning
set forth in the MDU Resources Group, Inc. 401(k) Retirement Plan, as may be
amended from time to time (the “Retirement Plan”).



3.
Delayed Payments.  If any employee is determined to be a specified employee
under this Policy, any compensation to be provided to such specified employee
that is required to be delayed to comply with Code Section 409A(a)(2)(B)(i)
shall not be provided before the date that is six months after the date of such
separation from service (or, if earlier than the end of such six-month period,
the date of death of the specified employee).  This Policy shall not apply to
any payment that is not treated as deferred compensation under, or is otherwise
excluded from, the requirements of Code Section 409A and the regulations
promulgated thereunder.



4.
Changes to Policy.  The Company may amend or modify this Policy at any time;
provided, however, that any changes made to the period during which the
Specified Employee List is effective or the Determination Year shall not take
effect for a period of at least 12 months and any changes made to the definition
of compensation (either in the


 
35

--------------------------------------------------------------------------------

 

Policy or in the Retirement Plan) shall not be used to identify specified
employees until the next Specified Employee List is established.


 



 
36

--------------------------------------------------------------------------------

 
